DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-14 and 16-22 are pending.
Claims 5 and 15 are cancelled.
Examiner decided to withdraw 101 rejection because applicant’s amendment to the claims overcome the rejections.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Viresh Patel on August 17, 2022.

The application has been amended as follows: 		6. (Currently Amended)	The method of claim [[5]] 1, wherein combining the disaggregation predictions and the detection predictions comprises adding value to the predicted disaggregation for the target device energy usage based on the detection predictions.

16. (Currently Amended)	The system of claim [[15]] 11, wherein combining the disaggregation predictions and the detection predictions comprises adding value to the predicted disaggregation for the target device energy usage based on the detection predictions.



Examiner’s Statement of Reason for Allowance
Claims 1 -4, 6-14 and 16-22 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Lange et al. (USPGPUB 20180328967) discloses an energy meter is configured to determine component waveforms that form a measured waveform. The meter inputs the waveform into one or more entries of a data structure, each entry of the one or more entries of the data structure storing a weight value that is determined based at least in part on values of the data signatures representing the plurality of remote devices, each entry being connected to one or more other entries of the data structure. The meter, for each of the one or more entries, generates an output value by performing an arithmetic operation on the waveform stored at that entry, the arithmetic operation comprising a function of the weight value. The meter identifies, from among the data signatures, one or more particular data signatures that are represented in the waveform, Tomlinson et al (USPGPUB 2010/0305889) discloses a  method of identifying energy consumption associated with at least one appliance is provided. The method includes measuring an energy consumption signal, obtaining publicly available information of a location of the at least one appliance and estimating a plurality of probabilities of energized appliances based on the energy consumption signal and the publicly available information. The method further includes generating a new combination of the estimated plurality of probabilities of energized appliances and decomposing the at least one energy consumption signal into constituent individual loads and corresponding energy consumption, and Burns et al. (USPPUB 20100293045) disclosed Systems and methods for off-site centralized renewable energy generation systems for utility customers to remotely generate renewable energy that can be credited to their utility bill at their residence or place of business. Fractional ownership of a centralized facility provides cost savings through economies of scale and allows fractional owners to receive all available tax incentives for renewable energy production, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1, storing a first trained machine learning model configured to disaggregate target device energy usage from source location energy usage, wherein the first trained machine learning model is trained to predict an amount of energy usage for the target device from source location energy usage;
storing a second trained machine learning model configured to detect target device energy usage from source location energy usage, wherein the second trained machine learning model is trained to predict a target device classification for source location energy usage, wherein at least a first classification prediction represents detection of target device energy usage within source location energy usage and a second classification prediction represents that target device energy usage is not detected within the source location energy usage;
receiving source location energy usage over a period of time, wherein the source location energy usage includes energy consumed by the target device; 
generating, based on the received source location energy usage, disaggregation predictions for the target device using the first trained machine learning model and detection predictions for the target device using the second trained machine learning model; and
predicting, by combining the disaggregation predictions and the detection predictions, an amount of disaggregated target device energy usage over the period of time, wherein the disaggregated target device energy usage is used to perform energy grid demand planning, the energy grid being controlled at least in part based on the demand planning.
Claim 11,  store a first trained machine learning model configured to disaggregate target device energy usage from source location energy usage, wherein the first trained machine learning model is trained to predict an amount of energy usage for the target device from source location energy usage;
store a second trained machine learning model configured to detect target device energy usage from source location energy usage, wherein the second trained machine learning model is trained to predict a target device classification for source location energy usage, wherein at least a first classification prediction represents detection of target device energy usage within source location energy usage and a second classification prediction represents that target device energy usage is not detected within the source location energy usage;
receive source location energy usage over a period of time, wherein the source location energy usage includes energy consumed by the target device; 
generating, based on the received source location energy usage, disaggregation predictions for the target device using the first trained machine learning model and detection predictions for the target device using the second trained machine learning model; and
predict, by combining the disaggregation predictions and the detection predictions, an amount of disaggregated target device energy usage over the period of time, wherein the disaggregated target device energy usage is used to perform energy grid demand planning, the energy grid being controlled at least in part based on the demand planning.
Claim 20, store a first trained machine learning model configured to disaggregate target device energy usage from source location energy usage, wherein the first trained machine learning model is trained to predict an amount of energy usage for the target device from source location energy usage;
store a second trained machine learning model configured to detect target device energy usage from source location energy usage, wherein the second trained machine learning model is trained to predict a target device classification for source location energy usage, wherein at least a first classification prediction represents detection of target device energy usage within source location energy usage and a second classification prediction represents that target device energy usage is not detected within the source location energy usage;
receive source location energy usage over a period of time, wherein the source location energy usage includes energy consumed by the target device; 
generating, based on the received source location energy usage, disaggregation predictions for the target device using the first trained machine learning model and detection predictions for the target device using the second trained machine learning model; and
predict, by combining the disaggregation predictions and the detection predictions, an amount of disaggregated target device energy usage over the period of time, wherein the disaggregated target device energy usage is used to perform energy grid demand planning, the energy grid being controlled at least in part based on the demand planning.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119